                                                                       The Honorable Richard A. Jones
 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
      AMAZON.COM, INC., a Delaware
10    corporation; and VERA BRADLEY DESIGNS,                No. 2:18-cv-00353-RAJ
      INC. an Indiana corporation,
11                                                          PLAINTIFFS’ SUBMISSION OF
                             Plaintiffs,                    PROPOSED INJUNCTION & ORDER
12
             v.
13
      LINDA KURTH, an individual; and JOHN
14    DOES 1–10,
                       Defendants.
15

16           Plaintiffs Amazon.com, Inc. (“Amazon”) and Vera Bradley Designs, Inc. (“Vera

17    Bradley”) respectfully submit the attached proposed injunction and order for entry by the Court

18    consistent with the Court’s July 31, 2019 Order Granting Plaintiffs’ Motion for Default

19    Judgment. Dkt. #19. In support of this submission, Plaintiffs state as follows:

20           1.      On July 31, 2019, the Court granted Plaintiffs’ Motion for Default Judgment.

21    Dkt. # 19. In that Order, the Court found that Vera Bradley was entitled to injunctive relief,

22    and granted Plaintiffs’ request for an injunction in part, striking paragraph (a) of the proposed

23    injunction as overbroad. Id. at 11, 13. The Court further advised that Vera Bradley had the

24    responsibility to serve the injunction in such a manner as to make it operative in contempt

25    proceedings. Id. at 13.

26           2.      Although the Court granted Vera Bradley’s request for an injunction, did not

27    separately sign and enter the proposed injunction as modified. Plaintiffs, therefore, respectfully
     PLAINTIFFS’ SUBMISSION OF
     PROPOSED INJUNCTION & ORDER                                                  Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
     (No. 2:18-cv-00353-RAJ) – 1                                                     920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
 1    submit the attached proposed injunction and order, modified to reflect the terms of the Court’s

 2    Order granting their motion for default judgment, for entry by the Court.

 3           DATED this 15th day of August, 2019.

 4

 5                                                     DAVIS WRIGHT TREMAINE LLP
                                                       Attorneys for Plaintiffs
 6

 7                                                     By /s/ James Harlan Corning
                                                          Bonnie E. MacNaughton, WSBA #36110
 8                                                        James Harlan Corning, #45177
                                                          James H. Wendell, WSBA #46489
 9                                                        1201 Third Avenue, Suite 2200
                                                          Seattle, WA 98101-3045
10                                                        Tel: (206) 622-3150
                                                          Fax: (206) 757-7700
11                                                        Email: bonniemacnaughton@dwt.com
                                                                    jamescorning@dwt.com
12                                                                  jamiewendell@dwt.com
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     PLAINTIFFS’ SUBMISSION OF
     PROPOSED INJUNCTION & ORDER                                                  Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     (No. 2:18-cv-00353-RAJ) – 2                                                   920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
                                                                        The Honorable Richard A. Jones
 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9

10    AMAZON.COM, INC., a Delaware
      corporation; and VERA BRADLEY DESIGNS,                   No. 2:18-cv-353-RAJ
11    INC. an Indiana corporation,
                                                               [PROPOSED] PERMANENT
12                            Plaintiffs,                      INJUNCTION
13            v.
                                                               CLERK’S ACTION REQUIRED
14    LINDA KURTH, an individual; and JOHN
      DOES 1–10,
15                     Defendants.
16
              THIS MATTER comes before the Court on Plaintiffs Amazon.com, Inc. (“Amazon”)
17
      and Vera Bradley Designs, Inc. (“Vera Bradley”)’s Motion for Default Judgment. Dkt. # 12.
18
      Pursuant to the Court’s July 31, 2019 Order granting that motion, Dkt. # 19, and for the reasons
19
      set forth therein, the Court ORDERS as follows:
20
              1.      Defendant Linda Kurth and her agents, representatives, servants, employees,
21
      successors and assigns, and all others in active concert or participation with them, are hereby
22
      PERMANENTLY ENJOINED AND RESTRAINED from:
23
                      a)      manufacturing, distributing, advertising, offering to sell, or selling any
24
                              product using Vera Bradley’s brand or trademark, or which otherwise
25
                              infringes Vera Bradley’s intellectual property; and
26

27

     [PROPOSED] INJUNCTION                                                         Davis Wright Tremaine LLP
                                                                                            L AW O FFICE S
     (No. 2:18-cv-00353-RAJ) – 1                                                      920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
 1                    b)      assisting, adding or abetting any other person or business entity in

 2                            engaged or performing any of the activities listed above.

 3            2.      The Court hereby retains jurisdiction over this case for the purpose of enforcing

 4    this injunction and order, and for any supplemental proceedings that may be authorized by law.

 5            3.      Plaintiffs’ counsel is hereby directed to serve a copy of this order on Defendant

 6    Linda Kurth via overnight delivery, certified mail, and email using her last-known contact

 7    information.

 8            IT IS SO ORDERED.

 9

10            DATED this 16th day of August, 2019.

11

12

13
                                                            A
                                                            The Honorable Richard A. Jones
14
                                                            United States District Judge
15

16

17

18
19

20

21

22

23

24

25

26

27

     [PROPOSED] INJUNCTION                                                        Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
     (No. 2:18-cv-00353-RAJ) – 2                                                     920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
